In my opinion, the women of Alabama, otherwise qualified to vote, who were over the age of 21 years and under the age of 45 years on October 1, 1920 — enfranchised as the result of the ratification of the Nineteenth (Suffrage) Amendment to the Constitution of the United States, proclamation of which was made on August 26, 1920 — are not required, as a condition to qualification to vote in this state, to pay a poll tax between October 1, 1920, and February 1, 1921; and hence the writer would affirm the judgment of the court below. The burden upon this condition to their right to vote is not imposed by or justified by the Constitution of this state, they not having been liable to poll tax on October 1, 1919, the beginning of this tax year. To exact this payment without the sanction of the Constitution is not to be justified.
The effect of the adoption of the Suffrage Amendment was to eliminate from the Constitution and statutes of Alabama all provisions operating, at that time, to discriminate between citizens because of sex, in respect of their right to vote. Neal v. Delaware, 103 U.S. 370, 389, 26 L. Ed. 567; Guin v. U.S., 238 U.S. 362, 35 Sup. Ct. 926, 59 L. Ed. 1340, L.R.A. 1916A, 1124. The result is that the provisions of Alabama's Constitution and statutes conferring and prescribing the right to vote now confer and prescribe such right without discrimination on account of sex.
A further consequence of the adoption of the Suffrage Amendment was that the date of the proclamation of the adoption of the amendment was the date upon which women, otherwise qualified to vote under the Constitution and laws of Alabama, became entitled to meet the regulations and requirements necessary to qualify them to vote in this state, regardless of their sex.
The Constitution of Alabama (1901, §§ 178, 194) must be now read as prescribing that all persons between the ages of 21 and 45 years (not exempted and otherwise qualified) shall voluntarily pay, within the period prescribed by section 194 of the Constitution, a poll tax of $1.50 for each year they are "due" (Const. § 178) to pay the same as a condition to the enjoyment of the right to vote. Frost v. State ex rel.,153 Ala. 654, 663, 45 So. 203.
The single question presented by this appeal is a constitutional, and not a statutory, inquiry; the Legislature being without power to enact to an effect different from that prescribed by the Constitution. This question is: Consequent upon the stated status fixed by the adoption of the Suffrage Amendment, are women (otherwise qualified) who desire to perfect their right to vote in elections occurring after February 1, 1921, "due" to pay, liable for, the poll tax exacted by section 178 and 194 of the Constitution, within the period prescribed in the organic law, between October 1, 1920, and February 1, 1921? The correct decision of this question depends upon whether the prescription with respect to poll tax in sections 178 and 194 refer to, contemplate, the tax year, as held in Frost v. State, supra, and in the very recent unanimous declaration in State v. Doster-Northington Drug Co., 196 Ala. 447,450, 71 So. 427, or whether, on the other hand, the $1.50 therein prescribed is but a mere money exaction, payable between October 1st and February 1st, dissociated from any tax year, as declared, in effect, in Shepherd v. Sartain, 185 Ala. 439,454, 64 So. 57. In the last pronouncement by this court, all Justices concurring in the opinion, this court said (State v. Doster-Northington Drug Co., 196 Ala. 450, 71 So. 428, delivered in 1916):
"When the Constitution required the payment of poll tax for the year 1901, before February 1st, it referred to the tax year as fixed by the statute of 1900-01; this poll tax having become fixed on October 1, 1900, and due on October 1st succeeding. Const. § 178."
This is an accurate statement of the conclusion prevailing, on full consideration, in Frost v. State, 153 Ala. 654, 665,666, 45 So. 203.
At page 454 of 185 Ala., at page 63 of 64 South. (Shepherd v. Sartain, decided in 1913), a different view was expressed from that entertained on full consideration in Frost v. State, supra (decided in 1907), and reiterated in State v. Doster-Northington Drug Co., supra, and this upon the sole ground that a departure from this doctrine of Frost v. State was taken in the case of Finklea v. Farish, 160 Ala. 230, 238,239, 49 So. 366. Reference to the Finklea-Farish Case discloses no purpose on the part of a majority of the court to overrule the presently pertinent doctrine, conclusively stated *Page 178 
by Denson, J., in Frost v. State. Indeed, in Finklea v. Farish parts of the opinion in Frost v. State are approvingly quoted — quotations that consisted with and Induced the conclusion this court has recently restated in State v. Doster-Northington Drug Co., 196 Ala. 450, 71 So. 427. As pointed out in the dissenting opinion by Denson, J., in Finklea v. Farish, concurred in by Justice Simpson and the writer, it was only in the actual result announced in Finklea v. Farish that a departure from the pertinent doctrine of Frost v. State was to be found. It was said in Shepherd v. Sartain that the decision in Frost v. State was qualified to the extent Finklea v. Farish tokened a departure from its doctrine; but it is to be noted that Frost v. State was not expressly overruled, Shepard's Annotations interpreting its expression as explanatory only.
On this very important question the situation, then, is this: This court in 1907 deliberately held that the exaction of poll taxes as a condition to the right to vote referred to the tax year beginning, initially, October 1, 1900; in 1909 the court, without expressly taking account of the different doctrine of Frost v. State, supra, declared to a result opposed to the doctrine of Frost v. State, Justices Denson and Simpson and the writer dissenting upon the authority of Frost v. State; in 1913, in Shepherd v. Sartain, the court for the first time recognized the obvious conflict in the conclusion (only) prevailing in Finklea v. Farish and the doctrine stated in Frost v. State, and expressed in a somewhat dubious form an intent to affirm the doctrine of Finklea v. Farish; and in 1916 — the last declaration on the subject — this court declared in the phrase above quoted from State v. Doster-Northington Drug Co., in repetition of the doctrine of Frost v. State. In this state of regrettable conflicting, irreconcilable views approved by this court — the last time unanimously — it seems to the writer that the question is, at least, still at large, and that this court should deliberate upon it; and, after so doing, it is not conceivable to the writer that the language of the Constitution and the logic of its very plain provisions could lead otherwise than to a reaffirmance of the correctness of the conclusive opinion of Denson, J., in Frost v. State, decided 13 years ago.
The constitutional convention that framed Alabama's Constitution convened on May 21, 1901. The convention completed its labors, submitting the present organic law, on September 3, 1901. Its entire existence was spent in the latter half of the tax year 1900-01; the year, for all purposes, including the laying of poll taxes, being the period beginning October 1, 1900, and ending with September 30, 1901. Frost v. State ex rel., 153 Ala. 654, 665, 45 So. 203; State v. Doster-Northington Drug Co., 196 Ala. 447, 449, 450, 71 So. 427. The following provisions of the Constitution of 1875 and the statutes in force and effect when the present Constitution was framed contributed to the system established by the Constitution of 1875 and governed its details. Const. 1875, § 1, of article 11, section 4 of article 13; Code 1896, §§ 3910, 3907, 2889, 3575, stating exceptions from poll taxes; 3921, providing lien upon assessed property; 3919, stipulating when poll taxes were due and when delinquent; 4032-4034, governing the separate listing by tax collectors of poll taxes paid and directing their payment to the treasury. The makers of the Constitution of 1901 necessarily framed its provisions relating to poll taxes in view of the then existing system in our laws, organic and statutory. With presently unimportant changes, that system was appropriated by the makers of the present Constitution to the definition of a part of the qualifications requisite to entitle a citizen to vote. In section 178 the prescription in respect of poll taxes commenced with the current year, the "year 1901." and projected its requirement to include the poll tax "for each subsequent year." Obviously, this reference to year was to the tax year established in the statutes mentioned, and denominated in section 4 of article 13 of the Constitution of 1875 as "an annual poll tax." This is confirmed when it is considered that the initial poll tax required to be paid, as a condition to becoming entitled to vote, was the poll tax "due from him" for the then current year 1901. A poll tax for the "year" 1901 could not have been considered "due" (Const. § 178) otherwise than as required by the laws, constitutional and statutory, to which reference has been made. And as further emphasizing the intent of the makers of the Constitution of 1901, it is plainly provided in section 194 of the Constitution of 1901 that the prescription for payment of poll taxes should not apply to those who were then "now exempt by law" (italics supplied); the reference, of course, being to the classes exempt by provisions of then existing laws before cited. Subdivision 6 of Code 1896, § 3907, defined, at that time, a class exempt from poll taxes. They were, and are in virtue of the provisions of section 194 of the Constitution of 1901 (requiring the payment of poll taxes as a condition to the right to vote), those permanently disabled "whose taxable property does not exceed the value of five hundred dollars." The existence of this exception from liability for poll tax necessarily depended, and likewise now depends under the provisions of section 194 of the Constitution of 1901, upon the value of the "taxable property" owned by the disabled person for the year in which his poll would be otherwise demandable. As said in State *Page 179 
v. Birmingham Sou. Ry. Co., 182 Ala. 483, 62 So. 80, Ann. Cas. 1915D, 436:
Taxable property, "as repeatedly used in the several sections * * * of the Code relative to taxation, means, and can only mean, property which the Legislature has not constitutionally exempted from taxation."
The ascertainment of this essential fact to the determination of who are within the class ("permanently disabled") of persons exempt from poll taxes must be at the inception of the tax year as fixed in the statutes (Code 1896, §§ 3930, 3921), viz., on October 1st. Frost v. State, 153 Ala. 665, 45 So. 203. The exemption of this class from poll taxes is based upon a status determinable as respects its members, at the beginning of the tax year when assessments were, in 1900, and are now, required to be made; and hence the exemption declared in section 194 of the Constitution of 1901, by reference to laws "now" (at that time) exempting certain classes from poll taxes, necessarily referred to a status as respected the value of "taxable property" owned by persons permanently disabled, that had become, in that regard, fixed at the inception of the tax year 1900-01, viz., on October 1, 1900; and this view is still further emphasized by the express provision of section 178 of the Constitution of 1901, providing, as a condition to the right of those between 21 and 45 years of age to vote, that they, if not exempt by the existing laws, should pay the poll taxes "due" for the year 1901; thus indubitably, it seems to the writer, referring the poll tax to a tax period, a tax year, and not at all contemplating a mere monetary exaction dissociated from a tax period.
A reading of the debates in the constitutional convention of 1901 confirms the view stated. The chairman of the committee on suffrage, in discussing these poll tax provisions of the Constitution of 1901 then in process of formation and adoption by the convention, alluded to the poll tax required to be paid, as a prerequisite to the right to vote, as poll taxes that had "accrued" against the person desiring or intending to vote in subsequent elections. The Constitution (section 178) employed the word "due," while the chairman of the suffrage committee employed the word "accrue," evidently in the sense of a synonym for "due"; both terms signifying the maturity of an antecedent imposition. Cutcliff v. McAnally, 88 Ala. 509, 7 So. 331.
The suggestion is made that stare decisis requires adherence to the divergent doctrine stated in Shepherd v. Sartain,185 Ala. 454, 64 So. 57, which, in its turn, followed Finklea v. Farish, 160 Ala. 230, 49 So. 366, where not only no reason was given for a departure from the well-considered doctrine of Frost v. State ex rel., 153 Ala. 654, 45 So. 203, but approving quotation therefrom was made. In the dissenting view written by Denson, J., in Finklea v. Farish, 160 Ala. 239, 240,49 So. 366, the doctrine of stare decisis was invoked without avail. However, that doctrine can have no recourse in such a state of vacillating declaration as has been before noted, that last of which (State v. Doster-Northington) was made by a unanimous court three years after Shepherd v. Sartain was decided. If, as said by Stone, J., in Sadler v. Langham,34 Ala. 334, it is, "perhaps, never too late to re-establish constitutional rights, the observance of which have been silently neglected" surely it is not too late to return to the correct interpretation of the Constitution taken by the only well-considered adjudication of this court touching the subject, especially since the last declaration by the unanimous court accords, perfectly, with that originally pronounced on mature deliberation.
According to both reason and authority, the trial court properly held that this petitioner (appellant) was not "due" the poll tax payable (by others, male or female, not in her class) in the period between October 1, 1920, and February 1, 1921, as a prerequisite to her right to vote in elections after February 1, 1921; but that the first poll tax demandable under the Constitution of those (male) becoming 21 years of age after October 1, 1919, or those enfranchised in consequence of the adoption of the Nineteenth Amendment, is the poll tax fixed by their status on October 1, 1920, the beginning of the tax year 1920-21, payable between October 1, 1921, and February 1, 1922.